DLA Piper LLP (US) 4141 Parklake Avenue, Suite 300 Raleigh, North Carolina27612-2309 www.dlapiper.com Robert H. Bergdolt robert.bergdolt@dlapiper.com T919.786.2002 F919.786.2200 April 18, 2011 VIA Courier Sonia Barros, Special Counsel Division of Corporation Finance Securities and Exchange Commission treet, N.E., Mail Stop 3010 CF/AD8 Washington, D.C. 20549 Re: Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) Post-Effective Amendment No. 6 to Form S-11 Commission File No. 333-153135 Dear Ms. Barros: Attached is a courtesy copy of the above-referenced filing.The Company is filing this post-effective amendment pursuant to Section 10(a)(3) of the Securities Act. This post-effective amendment includes a quarterly supplement that presents, among other items, (i) summary information with respect to the Company’s portfolio; (ii) selected financial data and operating data; (iii) information with respect to distributions, dilution and the Company’s share redemption program; (iv) information with respect to fees earned by and expenses reimbursable to the Company’s advisor and dealer manager; and (v) updated 2010 financial information. If you should have any questions about this filing or require any further information, please call me at (919) 786-2002. Very truly yours, /s/ Robert H. Bergdolt Robert H. Bergdolt Partner
